Citation Nr: 0518457	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for spinal stenosis and lumbar spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).   

In an August 2004 written statement, the veteran requested 
Paragraph 30 benefits based on back surgery he underwent in 
July 2004.  This issue is referred to the RO for initial 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to a higher 
evaluation for his service connected back disability.  The 
only VA examination of the veteran's back was conducted in 
May 2003.  The veteran underwent a laminectomy at the VAMC in 
Gainesville, Florida, in July 2004.  The Board is of the 
opinion that a current VA examination of the veteran's back 
is necessary in order to properly evaluate the post-surgical 
condition of the veteran's disability.  Additional records 
from the Gainesville and Jacksonville VAMCs should also be 
obtained.

Accordingly, this case must be REMANDED for the following:

1.  The RO should obtain all 
hospitalization or outpatient treatment 
records of the veteran from the Gainesville 
VAMC since May 2003, as well as all 
outpatient treatment records of the veteran 
since March 2004 from the Jacksonville 
VAMC.  All records obtained should be 
associated with the claims folder.

2.  Following the above development, the RO 
should schedule the veteran for an 
examination by a VA orthopedist and/or 
neurologist to determine the nature and 
extent of the service connected spinal 
stenosis and lumbar spondylosis.  The 
entire claims folder, including the records 
obtained prior to the above development, 
and a copy of this REMAND should be made 
available to and reviewed by the examiner 
prior to the examination.  The examination 
report(s) should contain detailed accounts 
of all manifestations of joint pathology 
found to be present.  All necessary tests 
should be conducted and the examiner(s) 
should review the results of the testing 
prior to completion of the report.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability, weakness, muscle 
spasm, and neurological findings.  The 
examination report(s) should include 
descriptions of the effect, if any, of the 
veteran's pain on the function and movement 
of the lower back.  The examiner(s) should 
comment on the frequency and duration of 
incapacitating episodes associated with the 
service connected disability.  The 
report(s) of examination should include 
complete rationale for the conclusions 
reached.

3.  The RO should then readjudicate the 
veteran's claim.  Specifically the RO 
should consider that this case involves the 
initial rating of the veteran's service 
connected disability from December 2002 to 
present and that separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, both the old and new 
regulations pertaining to rating back 
disorders should be considered, as 
appropriate.  The appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC), 
and an appropriate period of time should be 
allowed for response.  The case should then 
be returned to the Board if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim. 38 C.F.R. 
§ 3.655 (2004).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




